Case 18-64019-bem         Doc 13      Filed 10/09/20 Entered 10/09/20 11:31:16         Desc Main
                                      Document     Page 1 of 2




   IT IS ORDERED as set forth below:



    Date: October 9, 2020
                                                            _________________________________

                                                                     Barbara Ellis-Monro
                                                                U.S. Bankruptcy Court Judge

  ________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                              )       CHAPTER 7
                                                    )
DIONTAE CORTEZ HICKS,                               )       CASE NO. 18-64019-BEM
                                                    )
               DEBTOR.                              )

                                 ORDER REOPENING CASE
         This matter arises on the United States Trustee’s Motion to Reopen (Dkt. No. 12)

 (“Motion”). Good cause appears for granting the Motion. Accordingly, it is hereby

         ORDERED that the Motion is granted and this case is reopened; and it is further

         ORDERED that the United States Trustee shall appoint a trustee to serve in this case.

                                       [END OF DOCUMENT]

Prepared by:
s/ Shawna Staton
Shawna Staton
Georgia Bar No. 640220
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303
(404) 331-4437
shawna.p.staton@usdoj.gov
Case 18-64019-bem        Doc 13       Filed 10/09/20 Entered 10/09/20 11:31:16   Desc Main
                                      Document     Page 2 of 2


                                         DISTRIBUTION LIST

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303

Diontae Cortez Hicks
540 Saddle Shoals Drive
Lawrenceville, GA 30046

R. Jeffrey Field
Jeffrey Field & Associates
342 North Clarendon Avenue
Scottdale, GA 30079
